Ragan, C.
In the district court of Douglas county the Gretna State Bank sued John Grabow on a contract of subscription made by him for a certain amount of its capital stock. The trial resulted in a verdict and judgment in favor of Grabow, and the bank has filed here a petition in error to review that judgment.
Grabow admitted having subscribed for $500 of the capital stock of the bank, but interposed as a defense to the action that one A. U. Hancock was the promoter of the bank, a corporation, and procured the subscriptions to its stock and that to induce him, Grabow, to become a subscriber represented to him that one Hans Peters had also agreed to become a subscriber for the stock of the bank; that he, Grabow, believed said representation of Hancock to be true, and in reliance thereupon signed *548the .subscription; that the representation made by Hancock ay as false, and that within a day after signing said subscription lie, Grabow, ascertained that it was false and notified Hancock that he would not be bound by the contract of subscription and requested him to erase his name from the list, which Hancock then and there agreed to do. Whether the signature of Grabow to this stock subscription was procured by the false representation of Hancock was the only question litigated on the trial. It was fairly submitted to the jury by the instructions of the court, and the jury found, in effect, that Grabow’s signature to. the stock subscription was procured by the false representation of Hancock. The evidence sustains this finding.
Complaints are made of the action of the district court in the admission of certain testimony and also in giving certain instructions. We have carefully examined all these complaints and have reached the conclusion that there is no error in the record which calls for a reversal. The judgment of the district court is
Affirmed.